PER CURIAM.
The appellant appeals the denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. We reverse and remand.
In 2009, following a jury trial, the appellant was convicted of carjacking. This Court affirmed the appellant’s judgment and sentence, with mandate issuing on September 1, 2010. The appellant filed the instant motion for postconviction relief in February of 2012, raising three claims for relief. The appellant filed a timely addendum to the motion in May of 2012, alleging seven new claims. The trial court denied the motion as untimely, without addressing the merits. The trial court held that the mandate for this Court’s opinion affirming the judgment and sentence issued on September 1, 2009, and therefore the motion was filed beyond the two-year window. ' However, the trial court’s own attachments indicate that mandate for appellant’s direct appeal issued on September 1, 2010. Thus, the motion and the addendum are timely. Accordingly, we reverse and remand for the trial court to address the merits of the claims raised in the appellant’s motion and the addendum to that motion.
REVERSED AND REMANDED with directions.
CLARK, ROWE, and MAKAR, JJ., concur.